Dominic J. Addesso President andChief Financial Officer Everest Re Group, Ltd. Wessex House2nd Floor P O Box HM 845 Hamilton HM DX, Bermuda September 9, 2011 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington D.C.20549 RE:Everest Re Group, Ltd. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 1, 2011 DEF 14A Proxy Statement Filed April 15, 2011 File No. 001-15731 Dear Mr. Rosenberg: This is to confirm receipt of your letter dated September 6, 2011, to Mr. Joseph V. Taranto, in regards to Everest Re Group, Ltd.’s December 31, 2010, Form 10-K and DEF 14A Proxy Statement. As per discussions with your staff, Everest Re Group, Ltd. will provide a response to your comment letter on or before October 4, 2011. Any questions concerning the above should be directed to the individual below at (908) 604-7400. Sincerely, /S/ DOMINIC J. ADDESSO Dominic J. Addesso
